Exhibit EXECUTION COPY INVESTMENT AGREEMENT Dated as of September26, 2008, Between INTERSTATE BAKERIES CORPORATION and IBC INVESTORS I, LLC TABLE OF CONTENTS Page ARTICLE I Purchase and Sale; Issuance of Series A Warrants; Closing SECTION 1.01. Purchase and Sale of Shares and New Convertible Debt 2 SECTION 1.02. Issuance of Series A Warrants 2 SECTION 1.03. Closing 2 SECTION 1.04. Transactions To Be Effected at the Closing 2 ARTICLE II Representations and Warranties of the Company SECTION 2.01. Organization, Standing and Power 3 SECTION 2.02. Issuance of Securities 4 SECTION 2.03. Capital Structure 4 SECTION 2.04. Authority; Execution and Delivery; Enforceability 6 SECTION 2.05. No Conflicts; Consents 7 SECTION 2.06. SEC Documents; Undisclosed Liabilities 7 SECTION 2.07. Absence of Certain Changes or Events 10 SECTION 2.08. Assets Other than Real Property and Intellectual Property Interests 11 SECTION 2.09. Real Property 11 SECTION 2.10. Intellectual Property 12 SECTION 2.11. Assets Generally 14 SECTION 2.12. Inventory 14 SECTION 2.13. Receivables 14 SECTION 2.14. Permits 15 SECTION 2.15. Insurance 15 SECTION 2.16. Taxes 15 SECTION 2.17. Absence of Changes in Benefit Plans 18 SECTION 2.18. ERISA Compliance; Excess Parachute Payments 18 SECTION 2.19. Litigation 22 SECTION 2.20. Compliance with Applicable Laws 22 SECTION 2.21. Labor Matters 22 SECTION 2.22. Contracts 22 SECTION 2.23. Environmental Matters 23 SECTION 2.24. Brokers; Schedule of Fees and Expenses 25 SECTION 2.25. Effect of Transaction 25 SECTION 2.26. Disclosure 25 SECTION 2.27. Private Offering 25 SECTION 2.28. No Reliance on Investor 26 i ARTICLE III Representations and Warranties of Investor SECTION 3.01. Organization, Standing and Power 26 SECTION 3.02. Authority; Execution and Delivery; Enforceability 26 SECTION 3.03. No Conflicts; Consents 27 SECTION 3.04. Litigation 27 SECTION 3.05. Securities Act 27 SECTION 3.06. Brokers; Schedule of Fees and Expenses 27 ARTICLE IV Covenants SECTION 4.01. Conduct of Business 28 SECTION 4.02. No Solicitation 31 SECTION 4.03. Access to Information 33 SECTION 4.04. Antitrust Approval 33 SECTION 4.05. Financing 34 SECTION 4.06. Commercially Reasonable Efforts 34 SECTION 4.07. Employees 35 SECTION 4.08. Tax Matters 35 SECTION 4.09. Supplemental Disclosure 36 SECTION 4.10. Fees and Expenses 36 SECTION 4.11. Public Announcements 36 SECTION 4.12. Resignation of Directors of the Company 36 SECTION 4.13. Further Assurances 37 SECTION 4.14. Bankruptcy Matters 37 ARTICLE V Conditions Precedent SECTION 5.01. Conditions to Each Party’s Obligation 39 SECTION 5.02. Conditions to Obligation of Investor 39 ARTICLE VI Termination, Amendment and Waiver SECTION 6.01. Termination 45 SECTION 6.02. Effect of Termination 46 SECTION 6.03. Amendments and Waivers 46 ii ARTICLE VII General Provisions SECTION 7.01. Nonsurvival of Representations and Warranties 46 SECTION 7.02. Assignment 46 SECTION 7.03. No Third-Party Beneficiaries 47 SECTION 7.04. Notices 47 SECTION 7.05. Interpretation; Exhibits and Schedules; Certain Definitions 48 SECTION 7.06. Counterparts 51 SECTION 7.07. Entire Agreement 51 SECTION 7.08. Severability 51 SECTION 7.09. Consent to Jurisdiction 52 SECTION 7.10. Governing Law 52 SECTION 7.11. Waiver of Jury Trial 52 SECTION 7.12. No Recourse 52 Exhibit AForm of Warrants Exhibit
